Exhibit 10.1
ROBERT R. HARL
EMPLOYMENT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
RECITALS
    1  
ARTICLE I — DEFINITIONS
    1  
ARTICLE II — TERMINATION OF PRIOR CONTRACT AND SEVERANCE PLAN
    9  
2.1 EXPIRATION OF 2008 EMPLOYMENT AGREEMENT
    9  
2.2 TERMINATION OF SEVERANCE PLAN
    9  
2.3 STOCK PLANS
    9  
ARTICLE III — DUTIES OF EXECUTIVE
    9  
3.1 POSITION
    9  
3.2 DUTIES
    10  
ARTICLE IV — COMPENSATION
    10  
4.1 BASE SALARY
    10  
4.2 CASH BONUS
    10  
4.3 LONG-TERM INCENTIVE AWARDS
    11  
4.4 SHAREHOLDER APPROVAL
    12  
ARTICLE V — COMPETITION AND CONFIDENTIAL INFORMATION
    12  
5.1 COMPETITION AND CONFIDENTIAL INFORMATION
    12  
5.2 NON-COMPETITION
    13  
5.3 CORPORATION’S REMEDIES FOR BREACH
    14  
5.4 ALLOCATION OF CONSIDERATION
    14  
ARTICLE VI — EMPLOYMENT PERIOD
    14  
6.1 DURATION
    14  
6.2 EARLY TERMINATION
    15  
ARTICLE VII — EARLY TERMINATION WITHOUT CHANGE IN CONTROL
    15  
7.1 TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON
    15  
7.2 VOLUNTARY RESIGNATION OR TERMINATION FOR CAUSE
    16  
7.3 DEATH
    16  
7.4 DISABILITY
    17  
ARTICLE VIII — CHANGE-IN-CONTROL-RELATED-TERMINATION
    17  
8.1 SEVERANCE COMPENSATION
    17  
8.2 280G CUTBACK
    18  
8.3 OTHER 280G /4999 ISSUES
    19  
8.4 SUCCESSORS BOUND
    20  
8.5 NON-DUPLICATION OF BENEFITS
    21  
ARTICLE IX — GENERAL PROVISIONS RE POST-TERMINATION PAYMENTS
    21  
9.1 MITIGATION NOT REQUIRED
    21  
9.2 409A-RELATED PROVISIONS
    21  
ARTICLE X — EMPLOYEE BENEFITS
    22  
10.1 BENEFITS DURING EMPLOYMENT
    22  
10.2 POST-TERMINATION BENEFITS
    22  
ARTICLE XI — MANDATORY ARBITRATION
    25  
11.1 MANDATORY ARBITRATION PROVISION
    25  

 

ii 



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE XII — NOTICES
    25  
12.1 NOTICES
    25  
ARTICLE XIII — MISCELLANEOUS
    26  
13.1 ENTIRE AGREEMENT
    26  
13.2 PRIOR INDEMNIFICATION AGREEMENT
    27  
13.3 MODIFICATION
    27  
13.4 SEVERABILITY
    27  
13.5 SURVIVAL OF CERTAIN PROVISIONS
    27  
13.6 PAYMENT OBLIGATIONS ABSOLUTE
    27  
13.7 ATTORNEYS’ FEES
    28  
13.8 CONSTRUCTION
    28  
13.9 NOT AN ERISA PLAN
    28  
13.10 GOVERNING LAW
    28  

 
EXHIBITS
Exhibit 1 - Performance Conditions Related to Annual Cash Bonus Awards
Exhibit 2 - Performance Conditions Related to Long-Term Incentive Awards
Exhibit 3 - Proforma Illustrating LTI Award
Exhibit 4 - Form of Separation Agreement and Release

 

iii 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of September, 2010, between Willbros United States Holdings, Inc.
(f/k/a Willbros USA, Inc.), a Delaware corporation (the “Corporation”), and
Robert R. Harl (the “Executive”).
RECITALS
WHEREAS, the Executive and the Corporation entered into the Amended and Restated
Employment Agreement with the Executive dated December 31, 2008, which contract
will expire by its own terms on December 31, 2010;
WHEREAS, the Board of Directors of Willbros Group, Inc., the parent company of
the Corporation, believes it would be in the best interest of WGI and the
Affiliates (as defined below) for the Executive to continue to serve as
President and Chief Executive Officer of the Corporation and WGI; and
WHEREAS, the Executive and the Corporation have agreed to a new contract as set
forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived from this Agreement, the
Corporation and the Executive agree as follows:
ARTICLE I
DEFINITIONS
The following words, if the first letter of such words is capitalized, shall
have the meanings set forth below:
“2008 Employment Agreement” shall refer to the Amended and Restated Employment
Agreement dated December 31, 2008, entered into by the Executive and the
Corporation and shall include the Employment Agreement entered into on
January 26, 2006, by the Executive and the Corporation, as amended on
January 16, 2006, and January 15, 2008.
“Affiliate” means any entity (including corporations, limited liability
partnerships, and limited liability companies) that, either directly or
indirectly, is under common ownership with the Corporation or WGI, provided that
common ownership shall not be based on ownership in an entity of less than
fifty-one (51%) percent.

 

1



--------------------------------------------------------------------------------



 



“Base Amount” means the Executive’s “annualized includible compensation for the
base period,” as defined in section 280G of the Code (including sections 280G
(b)(3) and (d)(1)) and the regulations related to section 280G, including those
found at 26 CFR part 1 (including Treas. Reg., section 1.280G-1, Q-34, A-34,
Q-35 and A-35).
“Base Salary” shall have the meaning set forth in Section 4.1 below.
“Board” shall refer to the Board of Directors of WGI.
“Business Day” shall mean any day that is not a Saturday, Sunday, or Federal
Holiday.
“Cause,” as a grounds for Termination of the Executive’s employment prior to the
end of the Employment Period, means (i) conduct by the Executive that is so
unacceptable or offensive that, by its nature, it renders the Executive
incapable of performing his duties hereunder, including substantial
non-performance of his job responsibilities after the Executive has been
provided written notice of such nonperformance and a reasonable time period, not
to exceed six months, has passed without substantial correction of such
nonperformance; (ii) the Executive engaging in conduct so reprehensible that a
reasonable person would view the same as compromising the moral and/or ethical
principles of the Corporation or WGI; (iii) the Executive being convicted of
embezzlement, fraud, perjury, alteration of documents, robbery, or any other
felonious act; (iv) the Executive’s breach of his obligations, as set forth in
this Agreement, with regard to non-competition, non-solicitation of employees of
the Corporation, WGI or an Affiliate to work for outside companies, or
non-disclosure of Confidential Information; (v) willful failure by the Executive
to substantially perform his duties, which results in a significantly adverse
effect upon the Corporation, WGI or an Affiliate, after the Executive has been
provided written notice, in reasonable detail, of such failure and a 30-day time
period after such notice within which to cure such failure; (vi) gross
negligence or willful misconduct of the Executive which results in a
significantly adverse effect upon the Corporation, WGI or an Affiliate; or
(vii) willful violation or disregard by the Executive of any published policy of
the Corporation, WGI or an Affiliate that results in a significantly adverse
effect upon the Corporation, WGI or an Affiliate. No act or failure to act on
the Executive’s part shall be considered “willful” unless done or omitted to be
done by the Executive not in good faith and without reasonable belief that such
act or omission was in the best interest of the Corporation, WGI or an
Affiliate.
“Change in Control” means and shall be deemed to have occurred if:

  (i)  
any Person, other than WGI or a Related Party, becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of WGI representing 51 percent or more of the total voting power of
all the then-outstanding Voting Securities;

  (ii)  
any Person, other than WGI or a Related Party, purchases or otherwise acquires
under a tender offer, securities representing 51 percent or more of the total
voting power of all the then-outstanding Voting Securities;

 

2



--------------------------------------------------------------------------------



 



  (iii)  
the stockholders of WGI approve a merger, consolidation, recapitalization or
reorganization of WGI or an acquisition by WGI, or any such transaction is
consummated if stockholder approval is not obtained; provided that no Change in
Control shall have occurred if any such merger, consolidation, recapitalization,
reorganization, acquisition or transaction would result in the Voting Securities
outstanding immediately prior thereto continuing to represent, either by
remaining outstanding or by being converted into voting securities of the
surviving entity (or if the surviving entity is a subsidiary of another entity,
then of the parent entity of such surviving entity), at least 60 percent of the
total voting power represented by the voting securities of the surviving entity
(or parent entity) outstanding immediately after such transaction and in which,
or as a result of which, the voting rights of each Voting Security relative to
the voting rights of all other Voting Securities are not materially altered;

  (iv)  
the stockholders approve a plan of complete liquidation of WGI or an agreement
for the sale or disposition by WGI of all or substantially all of WGI’s assets,
other than any such transaction which would result in a Related Party owning or
acquiring more than 50 percent of the assets owned by WGI immediately prior to
the transaction; or

  (v)  
the Board or an appropriate committee thereof adopts a resolution that a Change
in Control has occurred, provided that no inside director votes on such
resolution.

No event shall constitute a Change in Control under this Agreement unless such
event, transaction, or series of events or transactions also constitutes a
“change in the ownership or effective control of the company, or in the
ownership of a substantial portion of the assets of the company,” as such terms
are defined in Treasury Regulations prescribed under Section 409A. Any event,
transaction, or series of events or transactions that would constitute a Change
in Control under this definition and that relates to, results from or
constitutes a part of the insolvency of, or a bankruptcy, bankruptcy
reorganization, or receivership of the Corporation or WGI, shall not constitute
a Change in Control or otherwise operate to trigger the obligation to pay
amounts otherwise payable upon the early termination of this Agreement. Upon the
occurrence of a Change in Control, no subsequent event or condition caused by
the earlier Change in Control shall constitute a Change in Control for purposes
of this Agreement.
“Change-in-Control-Related-Termination” means, subject to the exceptions
immediately following the two bullet points below:

  •  
The Executive’s Involuntary Separation from Service: (a) by Termination In
Anticipation of a Change in Control or (b) within three years following a Change
in Control; and

  •  
Any Termination of the Executive’s employment with the Corporation as a result
of the Executive’s resignation for Good Reason: (a) In Anticipation of a Change
in Control or (b) within 18 months following a Change in Control.

 

3



--------------------------------------------------------------------------------



 



For purposes of this Agreement, the following would not constitute any element
of a Change-in-Control-Related-Termination:

  (i)  
a Termination resulting from the Executive’s death or Disability;
    (ii)  
a Termination for Cause;

  (iii)  
a Termination resulting from the Executive’s voluntary resignation that is not
due to Good Reason;

  (iv)  
any Termination that does not constitute an Involuntary Separation from Service;

  (v)  
the expiration of this Agreement by its own terms and/or the Corporation’s
failure to extend or renew this Agreement;

  (vi)  
the Corporation’s hiring a new President and/or Chief Executive Officer
following the expiration of this Agreement;

  (vii)  
the Executive’s resignation, for any reason, following the expiration of this
Agreement; or

  (viii)  
in the event that the Executive remains employed by the Corporation following
expiration of the Employment Period, any changes in Executive’s titles, duties,
responsibilities, compensation, or other terms or conditions of employment that
take effect after the Employment Period.

Notwithstanding any other provision of this definition of
“Change-in-Control-Related-Termination,” if the event that constitutes a Change
in Control occurs during the Employment Period and, following the expiration of
this Agreement, the Executive remains employed with the Corporation without a
new employment contract being signed, no Termination of the Executive’s
employment (whether voluntary or involuntary) that occurs more than a year after
the expiration of the Employment Period shall constitute a
Change-in-Control-Related-Termination. No Change in Control that occurs after
the expiration of the Employment Period can serve as the basis for a
Change-in-Control-Related-Termination, unless it is a Change in Control that
occurs within three months after the expiration of the Employment Period and is
part of a set of circumstances that meet the definition of a Termination In
Anticipation of a Change in Control.

 

4



--------------------------------------------------------------------------------



 



“COBRA” shall mean continuation coverage pursuant to Part 6 of Title I of ERISA.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board.
“Confidential Information” means any information not already lawfully available
to the public concerning the Corporation, WGI or any Affiliate. Confidential
Information, includes computer programs written for or customized for the
Corporation or an Affiliate’s products; product development; business strategy;
financial information; information compiled by the Corporation or an Affiliate
about upcoming client projects and opportunities to provide additional services
to clients; and client, supplier or employee lists. Confidential Information
also includes any technical data, design, pattern, formula, source code, object
code, algorithm, manual, product specification, or plan for a new, revised or
existing product or service; any business, marketing or financial plan; any
sales order; and information pertaining to the present or future business or
products of the Corporation or an Affiliate. Confidential Information also
includes information belonging to the clients or vendors of the Corporation or
an Affiliate that the Corporation or an Affiliate has agreed to hold in
confidence. All Trade Secrets are also Confidential Information. However, public
information, even if it falls within a category set forth in this definition, is
not Confidential Information.
“Compensation Committee” shall refer to the Compensation Committee of the Board.
“Disability” means a physical or mental condition (or conditions) that causes,
or is reasonably expected to cause, the Executive to be unable to perform
substantially all of the duties of his position hereunder for a period of six
months or more in any 12-month period as determined by a physician selected
jointly by the Executive and the Board, provided that Disability shall not
result in any payments to the Executive under Section 7.4 hereof (or of any
acceleration of vesting or payments or payment of any post-Termination benefits)
unless and until such Disability results in a Separation from Service.
“Effective Date” means January 1, 2011, the date on which this Agreement becomes
effective. This Agreement will never become effective if, for any reason,
Executive is not employed by the Corporation as its Chief Executive Officer on
December 31, 2010.
“Employment Period” means the period from the Effective Date through January 1,
2014.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

5



--------------------------------------------------------------------------------



 



“Good Reason” means the occurrence of any of the following events, unless the
Executive has consented thereto:

  (i)  
a material diminution in the Executive’s Base Salary, except that a reduction in
the Executive’s Base Salary is not Good Reason if it is made as part of an
across-the-board salary reduction that affects all of the Corporation’s senior
management team;

  (ii)  
a change in the location of the Executive’s principal place of employment by 50
miles or more from the location at which the Executive must perform the
services;

  (iii)  
a change in the Executive’s reporting relationship so that he reports to a
corporate officer or employee instead of reporting directly to the Board; or
    (iv)  
a material diminution in the Executive’s authority, duties or responsibilities.

An event does not constitute Good Reason unless the Executive provides the
Corporation with written notice of the existence of the condition that
constitutes the Good Reason. Such notice must be provided within 90 days after
the initial existence of such condition, and the notice must provide the
Corporation with at least 30 days during which it may remedy such condition
without being required to make any Termination-related payment to the Executive.
For purposes of this Agreement, the Executive’s voluntary Separation from
Service for Good Reason will be treated as an Involuntary Separation from
Service.
“In Anticipation of a Change in Control” means an event occurring after the
Effective Date and within the three-month period ending on the date of a Change
in Control.
“Involuntary Separation from Service” means the Executive’s Separation from
Service due to the independent exercise of unilateral authority of the
Corporation as the Executive’s employer. A Separation from Service that occurs
at the Executive’s request is not an Involuntary Separation from Service unless
the Executive resigns for Good Reason. A Separation from Service is an
Involuntary Separation from Service only if the Executive is able and willing to
continue performance of services for the Corporation at the time of such
separation.
“Person” shall have the meaning assigned in the Exchange Act.
“Related Party” means (i) an Affiliate, (ii) an employee or group of employees
of the Corporation or an Affiliate, (iii) a trustee or other fiduciary holding
securities in WGI under an employee benefit plan of the Corporation or an
Affiliate, or (iv) a corporation or other business entity owned directly or
indirectly by the stockholders of WGI in substantially the same proportion as
their ownership of stock of WGI.

 

6



--------------------------------------------------------------------------------



 



“Release” shall mean the Separation Agreement and Release attached to this
Agreement as Exhibit 4. If the Executive’s employment is Terminated under
circumstances that may trigger payments contingent on the Executive’s signing of
the Release, the Corporation shall deliver to the Executive a finalized version
of the Release no later than the seventh day following his Separation from
Service. No payment shall be made on the Release unless the Executive signs it
and returns it to the Corporation (using the notice procedures set forth in
Article XII below) within 21 days following his receipt from the Corporation of
a finalized version of the Release (or within 45 days after his receipt from the
Corporation of a finalized version of the Release if he is Terminated as part of
a termination program offered to a group or class of employees within the
meaning of 29 USC section 626(f)(1)(F)(ii) of the Age Discrimination in
Employment Act). Any reference in this Agreement to a “timely” return of the
Release shall refer to a return of a properly executed Release to the
Corporation within the 21-day time period described in this definition of
“Release,” or, if the 45-day time period applies, within the 45-day time period
described in this definition of “Release.” If no payment date is otherwise
specified herein, any payment in this Agreement that is contingent on the
Executive’s timely execution and return of the Release shall be made on the 10th
Business Day following the expiration of the seven-day revocation period
described in 29 USC section 626(f)(1)(G) of the Age Discrimination in Employment
Act.
“Section 409A” shall mean Section 409A of the Code and the applicable
regulations issued thereunder.
“Separation from Service” shall mean a change in the Executive’s relationship
with the Corporation and WGI that meets the following conditions:
(i) constitutes the voluntary or involuntary severing of the Executive’s
employment with the Corporation and WGI (and all entities which would be
included with the Corporation and/or WGI as the “service recipient” under the
definition of such term in the Treasury Regulations pertaining to Section 409A)
for any reason, including resignation by the Executive and Termination of the
Executive on account of retirement, death, or disability, and (ii) results in a
permanent decrease in the level of bona fide services performed by the Executive
for the Corporation and/or WGI and other service recipients (as defined above)
to a level that is not more than 20 percent of the level of services performed
by the Executive for the Corporation and/or WGI (and other service recipients,
as defined above) over the immediately preceding 36-month period. A Separation
from Service shall not include a leave of absence, paid or unpaid, under which
there is a reasonable expectation that the Executive will return to perform
services for the Corporation, WGI and/or other service recipients, as defined
above, if the period of such leave does not exceed six months. A Separation from
Service shall not include a cessation of services for a period during which the
Executive retains a right to reemployment, either by statute or contract.
“Severance Compensation” means the sum of the following:

  (i)  
the highest annual Base Salary that the Corporation (and WGI or any Affiliate)
has paid to the Executive at any time during the 36 months preceding his
Separation from Service; and

  (ii)  
the Executive’s greatest annual cash bonus received from the Corporation, WGI
and any Affiliate under Section 4.2 of this Agreement during the 36-month period
ending on the date of the Change in Control (or, if such Separation from Service
occurs prior to the date of a Change in Control, then ending on the date of such
Separation from Service).

 

7



--------------------------------------------------------------------------------



 



“Severance Plan” means the Willbros Group, Inc. Severance Plan, as amended and
restated effective September 25, 2003, and as amended by Amendment No. 1 dated
December 31, 2008.
“Short-Term Deferral Period” means that period ending on the later of the 15th
day of the third month following the end of the Executive’s tax year in which
the Executive’s Separation from Service occurs or the 15th day of the third
month following the end of the Corporation’s tax year in which the Executive’s
Separation from Service occurs.
“Termination” means, when referring to the Executive’s cessation of employment
with the Corporation, WGI or an Affiliate, the Executive’s Separation from
Service. “Terminate” and “Terminated” shall have correlative meanings.
“Termination in Anticipation of a Change in Control” means either of the
following events if they occur after the Effective Date and within a three-month
period ending on the date of a Change in Control: (a) the Executive’s
Involuntary Separation from Service without Cause, or (b) the Executive’s
resignation for Good Reason. An Involuntary Separation from Service without
Cause that subsequently becomes a Termination in Anticipation of a Change in
Control shall not entitle Executive to any payments and benefits under this
Agreement that exceed those he would have received if the Change in Control had
occurred on the day before his Involuntary Separation from Service without
Cause.
“Trade Secrets” means all or any part of any of the following property of the
Corporation, WGI, or any Affiliate: business plans, product plans, policies and
procedures (including computer procedures), lists of clients or prospective
clients and related information about clients and prospective clients, sales and
marketing plans, financial data, designs, processes, procedures, formulae,
compilations of information, improvements, or inventions that: (i) are known to
the Corporation, WGI or an Affiliate, (ii) are considered confidential by the
Corporation, WGI or an Affiliate, and (iii) give the Corporation, WGI or an
Affiliate an advantage over competitors that do not know or use it.
“Voting Securities” means any securities of WGI that carry the right to vote
generally in the election of directors.
“WGI” means Willbros Group, Inc., a Delaware corporation.
“WGI 1996 Stock Plan” shall mean the Willbros Group, Inc. 1996 Stock Plan, as
amended by Amendments 1-8 and any subsequent duly authorized amendments.
“WGI 2010 Stock Plan” shall mean the Willbros Group, Inc. 2010 Stock and
Incentive Compensation Plan.

 

8



--------------------------------------------------------------------------------



 



ARTICLE II
TERMINATION OF PRIOR CONTRACT AND SEVERANCE PLAN
2.1 EXPIRATION OF 2008 EMPLOYMENT AGREEMENT. The parties acknowledge that the
2008 Employment Agreement will expire by its own terms on December 31, 2010. The
Corporation and the Executive agree that such expiration shall not entitle the
Executive to: (a) any payments or other benefits under Section 4.3 of the 2008
Employment Agreement or under any other section of the 2008 Employment
Agreement; (b) any of the payments or other benefits described in the Severance
Plan; or (c) any other Termination-related or Change in Control payments or
benefits whatsoever.
2.2 TERMINATION OF SEVERANCE PLAN. The Executive hereby irrevocably consents to
the termination, effective immediately, of the Severance Plan with respect to
the Executive and his rights thereunder and waives and forever renounces any
right that he now has or might ever have to receive any payment or benefit of
any kind under the Severance Plan or any predecessor to (or previous or
subsequent version of) the Severance Plan. The Executive agrees never to seek
any payment or benefit under the Severance Plan and never to accept such payment
or benefit if it is offered. The Executive agrees to sign any document that the
Corporation reasonably requests that he sign in the future with regard to
termination of the Severance Plan and/or termination of the Executive’s rights
under the Severance Plan. To the extent that this Agreement should be construed
as an amendment to the Severance Plan rather than a termination of the Severance
Plan, the Executive, in accordance with Section 6.2 of the Severance Plan,
hereby expressly consents to the amendment of the Severance Plan as set forth in
this Agreement and hereby waives each and every benefit and right described in
the Severance Plan, except to the extent that such benefit or right is also
expressly set forth in this Agreement. To the extent that the Severance Plan, or
any part thereof, were construed as surviving as to the Executive despite the
provisions of this Agreement, then, as to the Executive, this Agreement hereby
supersedes the Severance Plan.
2.3 STOCK PLANS. In the event of any conflict between this Agreement and the WGI
1996 Stock Plan or the WGI 2010 Stock Plan, as applied to the Executive, this
Agreement shall control.
ARTICLE III
DUTIES OF EXECUTIVE
3.1 POSITION.
(a) The Corporation hereby engages the Executive as a full-time executive
employee for the period specified in Section 6.1 below, and the Executive
accepts such employment, on the terms and conditions set forth in this
Agreement.
(b) The Executive shall serve as the President and Chief Executive Officer of
the Corporation and WGI. He shall report to the Board, but to no other person or
body.

 

9



--------------------------------------------------------------------------------



 



3.2 DUTIES.
(a) In addition to the Executive’s performance of his day-to-day executive and
operating responsibilities as President and Chief Executive Officer, the
Executive shall work diligently and closely with the Board during the Employment
Period to further develop, refine, and implement the Corporation’s strategic
plan consistent with the annual budget(s) and other objectives approved by the
Board.
(b) Throughout the Employment Period, the Executive shall devote substantially
all his full time and efforts to the business of the Corporation and WGI and
will not engage in consulting work or any trade or business for his own account
or for or on behalf of any other person, firm or corporation that competes,
conflicts or interferes with the performance of his duties under this Agreement
in any way.
(c) Except for reasonable business travel, the Executive shall be required to
perform the services and duties provided for in this Section 3.2 only at the
principal offices of the Corporation in the Houston, Texas, metropolitan area.
Throughout the Employment Period, the Executive shall be entitled to vacation
and leave for illness or temporary disability in accordance with the
Corporation’s policies for its senior executive officers.
ARTICLE IV
COMPENSATION
4.1 BASE SALARY. In consideration of the Executive foregoing other business
opportunities and agreeing with the Corporation and WGI to perform the services
described in this Agreement, during the Employment Period, the Corporation shall
pay the Executive a base salary of $900,000.00 per year (the “Base Salary”). The
Base Salary shall be payable in periodic equal installments, no less frequently
than monthly, pursuant to the Corporation’s executive payroll system. During
2010, the Corporation attempted to increase the Executive’s annual base salary
from $700,000 to $900,000, but the Executive declined to accept the salary
increase. In the event that, as of the Effective Date, the Executive still has
not agreed to accept $900,000 as his annual salary, the Executive shall have the
right, on 30 days’ notice, to cause the Corporation to increase his salary to
$900,000 per year, but no such change shall be retroactive.
4.2 CASH BONUS. The Executive shall be entitled to an annual cash bonus for each
calendar year of his employment with the Corporation during the Employment
Period if the performance goals described on Exhibit 1 to this Agreement are
achieved. The Board in its discretion, and following consultation with the
Executive, may annually modify the performance goals set forth in Exhibit 1,
with any such modified version of Exhibit 1 to be provided to the Executive
within 30 days following the start of the new calendar year. The performance
period will be the entire calendar year. Any cash bonus earned by the Executive
for any year shall be payable no later than March 15 of the year following the
year with respect to which the bonus is payable. The material terms of the
performance goals described in Exhibit 1 have been incorporated into a
management incentive plan for WGI and the Affiliates and approved by the
Compensation Committee and the Board. Any cash bonus paid under this Section 4.2
shall be subject to Exhibit 1 and to the management incentive plan. The
Executive’s target annual cash bonus payable under this Section 4.2 shall be the
amount of his Base Salary. The Executive’s maximum annual cash bonus payable
under this Section 4.2 shall be 150 percent of his Base Salary.

 

10



--------------------------------------------------------------------------------



 



4.3 LONG-TERM INCENTIVE AWARDS. The Board may grant the Executive a long-term
incentive (“LTI”) award for each of the three calendar years covered by this
Agreement, based on achievement of the performance goals described in Exhibit 2
hereto. In each case, the performance period will be the entire calendar year.
The Board in its discretion, and following consultation with the Executive, may
annually modify the performance goals set forth in Exhibit 2, with any such
modified version of Exhibit 2 to be provided to the Executive within 30 days
following the start of the new calendar year. The performance goals described in
Exhibit 2 to this Agreement have been incorporated into the WGI 2010 Stock Plan,
and the WGI 2010 Stock Plan has been approved by the Compensation Committee, the
Board and the stockholders of WGI. Any LTI awards made under this Section 4.3
shall be subject to Exhibit 2 hereto and to the WGI 2010 Stock Plan. Any LTI
award that the Executive receives under this Section 4.3 may be made in any form
allowed by the WGI 2010 Stock Plan; provided, that any LTI award made to the
Executive under this Agreement that vests following January 1, 2014 (the date of
expiration of this Agreement), shall be made in cash or in Restricted Stock
Units. The Executive’s target annual long-term incentive award under this
Section 4.3 shall be $4 million and his maximum annual long-term incentive award
shall be $8 million. The Board, based on achievement during a calendar year
within the Employment Period of the performance goals set forth in Exhibit 2
and/or the WGI 2010 Stock Plan, shall determine the amount of the annual LTI
Award that the Executive has earned. At the end of a calendar year and based on
the extent of achievement of such performance goals, the Board shall have
discretion to determine the amount (from zero to the target of $4 million or,
for maximum achievement of performance goals, up to the maximum of $8 million)
of the annual LTI award earned by the Executive during that particular calendar
year. Any such decision by the Board shall be made no later than March 10
following the calendar year on which the subject LTI award was based. Should the
Executive not earn all or part of the annual LTI award that he could have earned
for a particular calendar year, the unearned part shall be forever forfeited and
shall never vest. The annual LTI awards described in this Section 4.3, to the
extent earned, shall vest as follows:
2011 Annual LTI Award
1/3 of any earned amount vests on March 15, 2012
1/3 of any earned amount vests on March 15, 2013
1/3 of any earned amount vests on March 15, 2014
2012 Annual LTI Award
1/3 of any earned amount vests on March 15, 2013
1/3 of any earned amount vests on March 15, 2014
1/3 of any earned amount vests on March 15, 2015
2013 Annual LTI Award
1/3 of any earned amount vests on March 15, 2014
1/3 of any earned amount vests on March 15, 2015
1/3 of any earned amount vests on March 15, 2016

 

11



--------------------------------------------------------------------------------



 



To the extent that an annual LTI award is paid partly or wholly in cash, any
cash payment earned shall be paid to the Executive on March 15 of the calendar
year in which the award vests (or if March 15 falls on a Saturday or Sunday,
then on the last day prior to March 15 that is not a Saturday). If, prior to
January 1, 2014, the Executive voluntarily resigns from the Corporation (other
than based on Good Reason), or if his employment is Terminated for Cause, any
unvested LTI award shall be forfeited. After January 1, 2014 (the expiration
date of this Agreement), the Executive’s voluntary resignation from the
Corporation shall not prevent the Executive from receiving, on the scheduled
vesting date, any LTI award that was not previously forfeited. A proforma
illustrating the application of the LTI awards that may be granted under this
Section 4.3 is attached as Exhibit 3.
As to any award granted or earned under this Section 4.3, the Compensation
Committee, in its sole discretion, may determine what percent of the award shall
be in cash and what percent shall be in the form of equity in WGI or in an
equity-based form based on WGI stock, and, if the method of payment is equity in
WGI or an equity-based form, whether such payment shall be made by restricted
stock, unrestricted stock, stock options, stock appreciation rights, or some
other form of equity in WGI. No later than March 12 of 2012, 2013 and 2014, the
Board shall provide the Executive with a letter specifying the percentage of
stock (and type of stock grant and the percentage of each type of stock grant
included in the award, if more than one type is included) and the percentage of
cash in any LTI award that he earned based on the previous year.
4.4 SHAREHOLDER APPROVAL. The material terms of the management incentive plan
referenced in Section 4.2 above and the WGI 2010 Stock Plan were submitted to
and approved by the stockholders of WGI on May 26, 2010. As provided in Treas.
Reg. section 1.162-27(e)(5), prior to payment of any cash bonus described in
Section 4.2 above or payment or award of any LTI described in Section 4.3 above,
the Compensation Committee must certify in writing that the performance goals
and any other material terms were in fact satisfied.
ARTICLE V
COMPETITION AND CONFIDENTIAL INFORMATION
5.1 COMPETITION AND CONFIDENTIAL INFORMATION. The Corporation hereby agrees,
during the period in which the Executive is employed under this Agreement, to
provide the Executive with continued access to the Trade Secrets and the
Confidential Information, including its present and prospective business plans,
detailed financial data, financing arrangements, marketing projections, customer
lists, contracts between the Corporation and its customers, and bid proposals
submitted by the Corporation to its customers. The Executive acknowledges that
the Trade Secrets and the Confidential Information are updated on a continuous
basis. Furthermore, the Executive and the Corporation recognize that, due to the
nature of his association with the Corporation and WGI and of his engagements
hereunder, and the relationship of the Executive to the Corporation and WGI, as
an executive in the future hereunder, the Executive will have access to and will
acquire, and has assisted in and will assist in developing, confidential and
proprietary information relating to the business and operations of the
Corporation, WGI and the Affiliates, including information with respect to
present and prospective business plans, financing arrangements, marketing
projections, customer lists, contracts and proposals. The Executive acknowledges
that such information has been and will continue to be of central importance to
the business of the Corporation, WGI, and the Affiliates and that disclosure or
use by others could cause substantial loss to the Corporation, WGI and the
Affiliates. The Executive will treat as confidential any Confidential
Information, Trade Secrets, or proprietary information of the Corporation, WGI
and the Affiliates that are now known to him or that hereafter may become known
to him as a result of his employment or association with the Corporation, WGI or
the Affiliates, and shall not at any time directly or indirectly disclose any
such information to any person, firm or corporation, or use the same in any way
other than in connection with the business of the Corporation, WGI and the
Affiliates.

 

12



--------------------------------------------------------------------------------



 



5.2 NON-COMPETITION. The Executive and the Corporation recognize that an
important part of the Executive’s duties will be to develop goodwill for the
Corporation, WGI and the Affiliates through his personal contact with vendors,
customers, subcontractors, and others sharing business relationships with the
Corporation, WGI, and the Affiliates, and that there is a danger that this
goodwill, a proprietary asset of the Corporation, WGI and the Affiliates, may
follow the Executive if and when his employment relationship with the
Corporation is terminated. For that reason, and also in support of his
obligation to protect the confidentiality of the Trade Secrets, Confidential
Information and proprietary information of the Corporation, the Executive agrees
that, during the Employment Period and for a period of one year following his
Separation from Service, the Executive will not, either individually or as
owner, partner, agent, employee, or consultant, directly or indirectly:
(a) engage in any activity competitive with the upstream or downstream oil and
gas or electrical transmission and distribution engineering or construction
businesses of the Corporation, WGI or any of the Affiliates or with any other
lines of material business activity of the Corporation, WGI or any of the
Affiliates that commence during the Employment Period; or
(b) solicit any employee to leave the employment of the Corporation, WGI or any
of the Affiliates; or
(c) hire or retain the services of, or assist any other person or entity in
hiring or retaining the services of, any person who has been employed by the
Corporation, WGI or any of the Affiliates at any time during the 12 months prior
to such hiring or retaining, provided that this clause (c) shall not apply to an
ex-employee who was involuntarily terminated by the Corporation, WGI or the
Affiliates more than six months prior to the time that the Executive hires or
retains, or seeks to hire or retain, such ex-employee, or to any ex-employee of
the Corporation, WGI or the Affiliates whom WGI’s Chairman of the Board or the
Corporation’s or WGI’s next Chief Executive Officer gives the Executive written
consent to hire or, retain, or seek to hire or retain.

 

13



--------------------------------------------------------------------------------



 



Nothing in this Article V shall be construed to prevent the Executive from
owning, as an investment, not more than one percent of a class of equity
securities issued by any issuer and publicly traded and registered under
Section 12 of the Exchange Act.
5.3 CORPORATION’S REMEDIES FOR BREACH. It is recognized that damages in the
event of a breach of Sections 5.1 and/or 5.2 of this Agreement by the Executive
would be difficult, if not impossible, to ascertain, and it is therefore agreed
that, if such a breach occurs, the Corporation, in addition to and without
limiting any other remedy or right it may have, may have the right to an
injunction or other equitable relief, in any court of competent jurisdiction,
enjoining any such breach. Furthermore, in the event of a material breach by the
Executive of Section 5.2 above, the Corporation, upon 10 days’ notice to the
Executive, shall have the right to withhold payment to the Executive for any
further payments and benefits due him under this Agreement. In the event that a
court of competent jurisdiction or an arbitrator (acting in accordance with
Article XI of this Agreement), determines that the Executive has materially
breached Section 5.2 above, the Executive shall have no right to receive such
withheld payments and benefits. In the event that payments and benefits are
withheld and a court of competent jurisdiction or arbitrator subsequently
determines that the Executive did not materially breach Section 5.2 above, the
withheld payments and benefits shall be paid to the Executive 45 days after the
decision of the court or arbitrator becomes final and non-appealable. The
existence of this right shall not preclude any other rights and remedies at law
or in equity that the Corporation may have.
5.4 ALLOCATION OF CONSIDERATION. The parties agree that the value attributable
to the restrictive covenants set forth in this Article V is $1,500,000 for the
12 months that such restrictions are in effect and that the Executive is
entitled to receive total consideration under this Agreement (including cash
payments and restricted stock) that is equal to or greater than such amount.
ARTICLE VI
EMPLOYMENT PERIOD
6.1 DURATION. The Employment Period shall commence on January 1, 2011, and shall
expire at the midnight between January 1, 2014, and January 2, 2014. In the
event that the Employment Period ends and no new employment agreement is signed
by both the Corporation and the Executive, such occurrences (or
non-occurrences), either singly or in combination, shall not entitle the
Executive to any severance-related payment or benefit of any kind, either under
this Agreement or under any severance plan of the Corporation, regardless of
whether the Executive does or does not continue working for the Corporation
without an employment agreement following the end of the Employment Period. As
described in the paragraph above defining Change-in-Control-Related-Termination,
the Executive’s Termination (whether voluntary or involuntary, and for whatever
reason) following expiration of this Agreement shall not entitle him to any
severance payments or post-Termination benefits payments under this Agreement
unless such Termination occurs within one year after this Agreement expires and
meets the

 

14



--------------------------------------------------------------------------------



 



definition of Change-in-Control-Related-Termination set forth above or such
Termination precedes a Change in Control that occurs within three months after
the expiration of this Agreement and is part of a set of circumstances that meet
the definition of a Termination In Anticipation of a Change in Control. This
Agreement will not be automatically renewed at the end of the Employment Period
in the event that the Executive continues to work for the Corporation without a
new employment contract having been signed. This Agreement can be renewed only
by a writing approved by the Board and signed by the Executive and the
Corporation’s Chairman of the Board. The Executive agrees to inform the Board in
writing between December 1, 2012, and December 31, 2012, as to whether he is
interested in negotiating a renewal of this Agreement for the period beginning
January 1, 2014. This Agreement may, by mutual written agreement, be renewed for
two one-year terms (each, a “Renewal Term”) upon the written agreement of the
parties on or before the expiration date of the Employment Period or first
Renewal Term.
6.2 EARLY TERMINATION. This Agreement shall be terminated prior to the end of
the Employment Period for the following reasons or upon the occurrence of the
following events:

  (a)  
The Corporation’s Termination of the Executive’s employment without Cause or the
Executive’s resignation for Good Reason;
    (b)  
Termination of the Executive’s employment for Cause;
    (c)  
Death of the Executive;
    (d)  
Disability of the Executive; or
    (e)  
Voluntary resignation of the Executive (not for Good Reason).

ARTICLE VII
EARLY TERMINATION WITHOUT CHANGE IN CONTROL
7.1 TERMINATION WITHOUT CAUSE/RESIGNATION FOR GOOD REASON.
(a) In the event of an early termination of this Agreement that is due to the
Executive’s Involuntary Separation from Service without Cause, or due to the
Executive’s resignation for Good Reason, the Executive, contingent upon his
timely execution and return of the Release, shall be entitled to the payments
and benefits described in clauses (i)-(iii) immediately below.
(i) Subject to Section 9.2 below, during the remainder of the Employment Period,
the Corporation shall continue to pay the Executive his Base Salary except that,
if the Termination occurs at a time when the remainder of the Employment Period
is less than 12 months, the Corporation shall, 65 days after such Termination,
pay the Executive a lump sum amount equal to 100% of the Executive’s annual Base
Salary;

 

15



--------------------------------------------------------------------------------



 



(ii) A cash bonus in an amount based on the extent of achievement of the
performance goals set forth at Section 4.2 above during the months worked by the
Executive in the year in which the Executive’s Termination occurred, provided
that any such determination shall be made by the Board in accordance with the
procedures set forth in Section 4.2 above and following the close of the
performance year in which the Executive’s Termination occurred and no later than
March 10 of the year immediately following such performance year, with any
payment to the Executive to be made no later than March 15 of the year
immediately following the calendar year in which he is Terminated, provided
that, should the Executive be Terminated without Cause or resign for Good Reason
after the completion of a calendar year but before his bonus under Section 4.2
above has been paid, any bonus that he earned under Section 4.2 above will be
paid to him just as it would have but for his Termination without Cause or
resignation for Good Reason; and
(iii) All rights which have accrued under the WGI 1996 Stock Plan and the WGI
2010 Stock Plan as of the time of the Termination and all of the outstanding WGI
stock options, restricted stock awards and other equity-based awards granted by
the Corporation or WGI to the Executive shall become fully vested and, to the
extent allowed by law, immediately exercisable in full on the date of the
Executive’s Involuntary Separation from Service, and any unvested cash awards
shall be paid to him within the applicable Short-Term Deferral Period, except
that any acceleration of vesting, change in the date of initial exercisability,
or payment made under this Section 7.1 (a) (iii) must comply with Section 9.2
below.
7.2 VOLUNTARY RESIGNATION OR TERMINATION FOR CAUSE. In the event of an early
termination of this Agreement because of the voluntary resignation of the
Executive or because of the Executive’s Involuntary Separation from Service for
Cause, the Executive will receive his Base Salary through the date of such
voluntary resignation or termination, the Executive shall receive no cash
bonuses under Section 4.2 above for any years remaining in the Employment Period
which have not ended as of the date of such voluntary resignation or Termination
of the Executive’s employment for Cause, even if the performance goals set forth
in Section 4.2 above for such years are achieved, and the Executive and his
eligible dependents will receive, subject to Section 9.2 below, such benefits as
they may be entitled under the terms of the WGI 1996 Stock Plan; the WGI 2010
Stock Plan; and the employee benefit programs, plans and arrangements of the
Corporation described in Section 10.1 below.
7.3 DEATH. In the event of an early termination of this Agreement because of the
death of the Executive, the Executive’s spouse, if living (if not, his estate)
will be entitled to and shall receive (i) the Executive’s Base Salary at the
rate specified in Section 4.1 above through the date of the Executive’s death,
(ii) an amount in cash equal to the target cash bonus that would have been due
if the Corporation had achieved the performance goals referenced in Section 4.2
above for the year in which the Executive’s death occurs (payable within three
months after the date of the Executive’s death, but in any event no later than
two and one-half months following the end of the calendar year in which the
Executive’s death occurs), but no other amounts in respect of the potential cash
bonuses under Section 4.2 above, (iii) immediate vesting of all LTI awards that
have been awarded and earned pursuant to Section 4.3 above, and (iv) such
survivor and other benefits, including health care continuation benefits, as
they may be entitled under the terms of the employee benefit programs, plans and
arrangements described in Section 10.1 and under the WGI 1996 Stock Plan and the
WGI 2010 Stock Plan.

 

16



--------------------------------------------------------------------------------



 



7.4 DISABILITY. In the event that the Executive is unable to work for a medical
reason, the Executive will be entitled to and shall receive any disability
payments due him under any short-term or long-term disability plan sponsored by
the Corporation, WGI, or any Affiliate. To the extent that such disability plan
payments are less than the actual base salary that the Executive is being paid
at the time of his absence, the Corporation will pay the Executive, on its
regular pay dates for executives (which are never less frequently than monthly),
supplemental payments equal to the difference between the Executive’s actual
base salary at the time of his absence and the amount that he is receiving from
the short-term and/or long-term disability plan. Any supplemental payments made
by the Corporation under the immediately preceding sentence, as well as any
salary payments to the Executive, will end on the date of the Executive’s
Separation from Service. Contingent upon his timely execution and return of the
Release (if and to the extent the Executive is physically and mentally capable
of giving a release), the Executive, in the event of his Separation from Service
as a result of Disability, shall be entitled to: (i) an amount in cash equal to
the target cash bonus that would have been due if the Corporation had achieved
the performance goals set forth in Section 4.2 above for the year in which the
Executive’s Separation from Service occurs (payable no later than the last day
of the Short-Term Deferral Period following the Executive’s Separation from
Service), but no other amounts in respect of the potential cash bonuses under
Section 4.2 above, and (ii) immediate vesting of all LTI awards that have been
awarded pursuant to Section 4.3 above. Without regard to whether the Executive
timely executes and returns the Release, in the event of his Separation from
Service as a result of Disability, the Executive, subject to Section 9.2 below,
shall be entitled to any benefits due him (a) under the terms of the employee
benefit programs, plans and arrangements described in Section 10.1 below and
(b) under the WGI 1996 Stock Plan and WGI 2010 Stock Plan. It is expressly
understood and agreed that a Separation from Service as a result of Disability
shall not entitle the Executive to those payments and benefits that he would
have received under Section 7.1(a) above based on an Involuntary Separation from
Service without Cause.
ARTICLE VIII
CHANGE-IN-CONTROL-RELATED-TERMINATION
8.1 SEVERANCE COMPENSATION.
(a) In the event of a Change-in-Control-Related-Termination, the Executive,
subject to the 280G cutback set forth in Section 8.2 below and contingent upon
his timely execution and return of the Release, shall be entitled to the
following:
(i) a lump sum cash payment in an amount equal to 300 percent of the Executive’s
Severance Compensation, which shall be paid by the Corporation no later than the
earlier of: (a) 90 days after the Executive’s Separation from Service (or, if
applicable, 90 days after the date that the Executive’s Separation from Service
becomes a Termination in Anticipation of a Change in Control) and (b) the end of
the Short-Term Deferral Period, provided that such lump sum payment shall be
reduced by: (1) any amount that the Executive is entitled to receive under
Section 7.1(a)(i) above, with the timing of any payments due under
Section 7.1(a)(i) above to be made as specified in said Section 7.1(a)(i) rather
than as specified in this Section 8.1(a)(i), and (2) any 280G cutback made under
Section 8.2 below;

 

17



--------------------------------------------------------------------------------



 



(ii) in the event that the Executive’s Termination occurs on a day other than
the last day or first day of a calendar year, a lump sum cash payment (which
shall be paid by the Corporation at the same time the payment described in
Section 8.1(a)(i) hereof is paid) in an amount equal to (a) the aggregate annual
target opportunity the Executive could have earned under Sections 4.2 and 4.3
above, the WGI 1996 Stock Plan, the WGI 2010 Stock Plan and any successor to
either such plan, and any other incentive plans covering the Executive during
the calendar year during which the Executive’s Termination occurs (determined as
if all applicable goals and targets had been satisfied in full), multiplied by
(b) a fraction, the numerator of which is the number of days during the period
beginning on the first day of such calendar year and ending on the date of the
Executive’s Termination, and the denominator of which is 365, provided that such
lump sum payment shall be in lieu of any cash bonus that the Executive would
otherwise be entitled to receive under Section 7.1(a)(ii) above; and
(iii) acceleration of vesting as described in Section 7.1(a) (iii) above.
8.2 280G CUTBACK. Notwithstanding anything to the contrary in this Agreement, if
the payments and benefits provided for in this Agreement, together with any
other payments and benefits that the Executive has the right to receive from the
Corporation, WGI and/or any of the Affiliates, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), then the payments and
benefits provided hereunder (beginning with any payment to be paid in cash
hereunder) shall be reduced (but not below zero) so that the present value of
such total amounts and benefits received by the Executive will be $1.00 less
than three times the Executive’s Base Amount and so that no portion of such
amounts and benefits received by the Executive shall be subject to the excise
tax imposed by Section 4999 of the Code. The determination as to whether any
such reduction in the amount of the benefits provided hereunder is necessary
shall be in accordance with the process described herein.
The Compensation Committee, with advice of counsel and such advisors to counsel
as the Compensation Committee deems necessary, shall promptly, following the
Executive’s Separation from Service, make an initial determination as to whether
a 280G cutback, as described in the immediately preceding paragraph, is required
and the amount of any such cutback. Such initial determination shall be
delivered to the Executive no later than the 21st day following his Separation
from Service. In the event that the Executive wishes to challenge the initial
determination, the Corporation shall reimburse the Executive for reasonable
attorneys’ fees that he incurs in seeking advice concerning such initial
determination, provided that such reimbursement shall be conditional on the
Corporation and the Executive’s chosen law firm, no later than 30 days following
the Executive’s Separation from Service, signing a mutually acceptable
engagement letter that sets forth a budget, hourly rates, a monthly billing
arrangement for the law firm, and estimated fees for outside consultants (such
as CPA firms and/or benefit consulting firms that may advise the law firm). Any
challenge that the Executive wishes to make to the initial determination shall
be made by written notice no later than 30 days following his receipt of the
Corporation’s initial determination. The Corporation and the Executive shall
work together in good faith to resolve, within 21 days of the notice of
challenge from the Executive, their disputes concerning the initial
determination, and the Corporation shall make any necessary cutbacks to payments
due to the Executive hereunder within three days after such resolution.

 

18



--------------------------------------------------------------------------------



 



If a reduced payment is called for in accordance with this Section 8.2 and,
through error or otherwise, the payments and benefits already received by the
Executive under this Agreement, when aggregated with any other payments and
benefits from the Corporation or WGI (or any of the Affiliates) used in
determining if a “parachute payment” exists, exceed $1.00 less than three times
the Executive’s Base Amount, then the Executive shall repay, upon 30 days’
written notice (with supporting calculations explaining the demand), such excess
to the Corporation upon notification that an overpayment has been made. In the
event that a 280G cutback in the Executive’s compensation is made under this
Section 8.2 and the Executive subsequently becomes convinced that it was made in
error, then he shall promptly notify the Corporation of such alleged error. The
deadline for the Executive to notify the Corporation of any such alleged error
shall be 10 days after his timely filing with the Internal Revenue Service of
his first federal income tax return due following his Separation from Service.
Any claim of the Executive that an error was made in computing the 280G cutback
shall be forever waived if not made within the 10-day period described in the
immediately preceding sentence. In the event that the Executive claims that an
error was made in connection with a 280G cutback in his compensation, then the
Executive and the Corporation shall work together in good faith for a period no
longer than 60 days in attempting to resolve the claim. If the claim is not
resolved within such 60-day period, then the Executive, no later than 14 days
following the end of the 60-day period, shall make demand with the American
Arbitration Association for arbitration of the claim under Article XI of this
Agreement. If the Executive fails to make demand for arbitration of the claim
with the American Arbitration Association within such 14-day period, then any
rights he might have had to recover against the Corporation for an error made in
the 280G cutback shall be forever waived. If the Executive makes a timely demand
for arbitration with regard to an alleged error in the 280G cutback, the parties
agree to proceed to arbitration promptly and to take all reasonable steps to
cause the arbitration proceeding to occur within 90 days after the Executive
makes demand with the American Arbitration Association for such arbitration. In
the event that the arbitrator finds that the Corporation is indebted to the
Executive due to an error made in connection with the 280G cutback, the
Corporation shall pay the Executive the amount of the arbitrator’s award on the
first Business Day following 45 days after the decision of the arbitrator
becomes final.
8.3 OTHER 280G /4999 ISSUES. In the unlikely event that, despite the 280G
cutback procedures set forth above, any of the payments or benefits that the
Executive has the right to receive under this Agreement from the Corporation or
any of the Affiliates (the “Payments”) are later determined to be subject to the
excise tax imposed by Section 4999 of the Code (in connection with Section 280G
of the Code), or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Section 4999 Tax”), the Corporation shall pay
to the Executive an additional payment (a “Section 4999 Gross-up Payment”) in an
amount such that, after payment by the Executive of all Section 4999 Tax
(including any interest or penalties imposed with respect to such taxes),
including any excise tax imposed on any Section 4999 Gross-up Payment, the
Executive retains an amount of the Section 4999 Gross-up Payment equal to the
excise tax imposed upon the Payments.

 

19



--------------------------------------------------------------------------------



 



The Executive shall notify the Corporation immediately in writing following the
receipt of any claim by the Internal Revenue Service which, if successful, would
require the Corporation to make a Section 4999 Gross-up Payment (or a gross-up
payment in excess of that, if any, initially determined by the Compensation
Committee). The Corporation shall notify the Executive in writing at least
15 days prior to the due date of any response required with respect to such
claim if it plans to contest the claim. If the Corporation decides to contest
such claim, then the Executive shall cooperate fully with the Corporation in
such action; provided, however, the Corporation shall bear and pay all costs and
expenses (including additional interest and penalties) incurred in connection
with such action and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Section 4999 Tax, or income tax, including interest and
penalties with respect thereto, imposed as a result of the Corporation’s action.
If, as a result of the Corporation’s action with respect to a claim, the
Executive receives a refund of any amount paid by the Corporation with respect
to such claim, then the Executive shall, within 10 days of receipt, pay such
refund to the Corporation. If the Corporation fails to timely notify the
Executive whether it will contest such claim or the Corporation determines not
to contest such claim, then the Corporation shall, on the first Business Day
following 30 days after its receipt from the Executive of notice of the claim by
the Internal Revenue Service, pay to the Executive the portion of such claim, if
any, which it has not previously paid to the Executive. In connection with any
claim made by the Executive under this Section 8.3, the Executive shall provide
the Corporation with adequate substantiation, including his federal income tax
returns and all attachments thereto. If, after compliance with the procedures
set forth in this paragraph, the Executive is required to pay taxes to a taxing
authority as a result of Section 280G of the Code, the Executive shall notify
the Corporation within 15 days after making such payment and shall provide the
Corporation with such substantiation as it shall reasonably request. The
Corporation shall reimburse the Executive for such taxes (and any penalties and
interest thereon that he could not have avoided by paying the amounts due once
the Corporation determined that it did not intend to contest same) on the first
Business Day following 60 days after its receipt of such notice, provided that
in no event will such payment be made later than the end of the Executive’s
taxable year next following his taxable year in which he remits the subject
taxes, penalties and interest to the taxing authority.
8.4 SUCCESSORS BOUND. After a Change in Control has occurred, this Agreement
shall bind any successor of the Corporation (whether direct or indirect, by
purchase, merger, consolidation or otherwise) in the same manner and to the same
extent that the Corporation would be obligated under this Agreement if no
succession had taken place. In the case of any transaction in which a successor
of the Corporation (that becomes such after a Change in Control has occurred)
would not, by the foregoing provision or by operation of law, be bound by this
Agreement, the Corporation and WGI shall require, as part of any purchase and
sale documents or other applicable documents, that such successor: (a) expressly
and unconditionally assume, and agree to perform the Corporation’s obligations
under this Agreement, in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place,
and (b) agree to impose upon its successors (as well as any person or entity to
which it assigns all or substantially all of the business and/or assets that it
acquired from the Corporation) the same requirements concerning this Agreement
that the Corporation imposed upon its successor.

 

20



--------------------------------------------------------------------------------



 



8.5 NON-DUPLICATION OF BENEFITS. Except to the extent that this Agreement
provides otherwise, the benefits payable under this Article VIII shall be
payable in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, rights, options and other benefits that may be
owed to the Executive following Termination (which are not contingent on any
Change in Control preceding such termination), including accrued vacation or
sick pay, amounts or benefits payable under any bonus or other compensation
plans, any life insurance plan, health plan, disability plan, or any similar or
successor plans. However, as described above, any payments and benefits due the
Executive under Section 7.1(a) (i) above must be paid under that section and
then deducted from any payments and benefits he would have received under this
Article VIII if he had not been due them under Section 7.1(a) (i) above.
ARTICLE IX
GENERAL PROVISIONS RE POST-TERMINATION PAYMENTS
9.1 MITIGATION NOT REQUIRED. The Executive shall not be required to mitigate the
amount of any payment provided for in Article VII or Article VIII above by
seeking employment or otherwise. Except to the extent provided in Section 5.3
above, the amount of any payment provided for in Article VII or Article VIII
above shall not be reduced by any compensation or remuneration earned by the
Executive as the result of employment with another employer, or self-employment,
or as a partner, or in any other capacity, after the date of his Separation from
Service.
9.2 409A-RELATED PROVISIONS. Each payment to the Executive of an amount
following his Termination shall constitute a “separate payment” for purposes of
Section 409A. Any payments to be made under this Agreement to the Executive upon
his Termination, and the timing of such payments, shall be made only at such
time the Executive shall have realized a Separation from Service. All amounts or
benefits payable to the Executive under this Agreement following his Termination
that are not payable within the Short-Term Deferral Period and that are payable
within six months following such Termination shall be accrued and paid on the
earlier of: (1) the first day of the seventh month following the date of
Separation from Service, or (2) if earlier than the end of such six-month
period, within 10 days following the date of the Executive’s death. To the
extent that Section 409A applies to this Agreement, this Agreement shall be
interpreted in accordance with Section 409A, including any applicable
interpretive guidance previously issued or that may be issued after the date of
this Agreement (“409A Guidance”), and any ambiguous term or undefined term
herein shall be interpreted in a manner that causes the term to meet the
definition of that term that complies with Section 409A and 409A Guidance.
Notwithstanding any other provision of this Agreement to the contrary, it is
intended that any payment or benefit provided for in this Agreement that
constitutes “nonqualified deferred compensation,” as that term is defined in
Section 409A, shall be provided and issued in a manner, and at such time and in
such form, as complies with the applicable requirements of Section 409A. Any
provision in this Agreement that would result in the imposition of excise taxes
or any other taxes under Section 409A shall be void and without effect. To the
extent permitted under Section 409A, the parties shall reform the provision,
provided such reformation shall not subject the Executive to additional tax or
interest and the Corporation shall not be required to incur any additional
compensation costs as a result of the reformation. In addition, any provision
that is required to appear in this Agreement for purposes of Section 409A
compliance and that is not expressly set forth shall be deemed to be set forth
herein, and this Agreement shall be administered in all respects as if such
provision were expressly set forth. References in this Agreement to Section 409A
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under Section 409A. Unless this Agreement expressly
specifies a different time for a recurring payment to be made or recurring
benefit to be received, recurring amounts or recurring benefits payable to the
Executive under this Agreement following his Termination shall be paid on the
regular payroll payment dates of the Corporation for payment of such amounts or
benefits, provided that such regular payroll payment dates shall be no less
frequently than monthly.

 

21



--------------------------------------------------------------------------------



 



ARTICLE X
EMPLOYEE BENEFITS
10.1 BENEFITS DURING EMPLOYMENT. Throughout the Employment Period, the Executive
shall be entitled to participate in such retirement, bonus, disability, life,
sickness, accident, dental, medical and health benefits and other ERISA-covered
employee benefit programs, plans and arrangements of the Corporation that are in
effect, and in any successor or additional employee benefit programs, plans or
arrangements that may be established by the Corporation, as and to the extent
any such employee benefit programs, plans and arrangements are or may from time
to time be in effect.
10.2 POST-TERMINATION BENEFITS. The Corporation will provide to the Executive
and his eligible dependents certain post-Termination employee benefits (or the
cost of same) to the limited extent described in this Section 10.2. If the
Executive is Terminated for Cause, the Corporation shall have no obligation to
provide the Executive (or his eligible dependents with any of the
post-Termination employee benefits (or the costs of same) granted to him in this
Section 10.2. Furthermore, any post-Termination medical and dental benefits
granted to the Executive under this Section 10.2 shall terminate when the
Executive subsequently becomes (a) an employee of another employer (or becomes
self-employed under an arrangement that allows him and his eligible dependents
to elect coverage under the group medical plan offered to employees of the
entity through which he is self-employed), or (b) eligible to receive benefits
through Medicare. The Executive shall promptly give the Corporation notice of
such subsequent employment, self-employment or Medicare eligibility (if such
Medicare eligibility is based on disability or any other factor except
attainment of Medicare eligibility age). Any post-Termination medical or dental
coverage that the Executive receives under this Section 10.2 shall be counted
against any obligation of the Corporation (or WGI or any Affiliate) to provide
him with coverage under COBRA. Any dependent coverage provided to the
Executive’s eligible dependents under the Corporation’s medical or dental plans
shall terminate at the same time that the Executive’s post-Termination coverage
terminates, except that, in a situation in which the Executive’s coverage ends
because of his death or because Medicare (or coverage under a national
healthcare arrangement, as described below) becomes available to him, his
eligible dependents shall be notified of their COBRA rights, if any, and
provided with COBRA coverage if required by law. Subject to the conditions set
forth in this Section 10.2, the limited post-Termination benefits that the
Corporation shall provide to the Executive (and his eligible dependents) are:
(i) Contingent upon the Executive’s timely execution and return of the Release
(unless excused under Section 7.4 above), the Corporation will pay the Executive
a cash payment in an amount equal to the Executive’s costs for 24 months of life
insurance coverage for himself and his spouse (if his spouse was covered by a
Corporation-sponsored life insurance plan on the

 

22



--------------------------------------------------------------------------------



 



day prior to the Executive’s Termination) under the life insurance benefits plan
maintained by the Corporation on the day prior to the Executive’s Termination.
The Executive shall not be entitled to the payment described in this
Section 10.2 (i) in the event that he voluntarily resigns from the Corporation.
The Corporation will make this payment within the Short-Term Deferral Period.
(ii) Contingent upon the Executive’s timely execution and return of the Release
(unless excused under Section 7.4 above), Executive and his eligible dependents
(if such dependent was covered under the medical and dental insurance benefit
plans sponsored by the Corporation on the day prior to the Executive’s
Termination of employment) shall continue to be covered under such plans during
the period beginning on the date of the Executive’s Termination and continuing
until the end of the period for which the Executive (and his eligible
dependents) would be entitled to COBRA coverage under section 4980B of the Code
(if the Executive had elected such coverage and paid the applicable premiums).
Such coverage shall be provided to the Executive at a cost that is no greater
than the lesser of: (a) the cost of such coverage paid by the Executive
immediately prior to the Executive’s Termination or (b) the cost of such
coverage paid by the Executive immediately prior to the subject Change in
Control, if the Executive’s Termination was a
Change-in-Control-Related-Termination. Furthermore, if the Executive’s
Termination was a Change-in-Control-Related-Termination, the benefits and terms
of each such coverage provided under this Section 10.2(ii) shall be no less
favorable in the aggregate than that provided to the Executive immediately prior
to the Change in Control, unless changes made to the Corporation’s group medical
and dental insurance make it impossible for the Corporation to provide benefits
and terms comparable in the aggregate to those provided immediately prior to the
Change in Control. If the coverage provided to the Executive (and his eligible
dependents) under this Section 10.2(ii) will have adverse tax consequences to
the Executive as compared to the tax consequences associated with similar
coverage provided to an active executive employed by the Corporation, then the
Corporation shall attempt to arrange substantially similar coverage through
individual policies that do not have such adverse tax consequences or otherwise
pay to the Executive a cash payment to make the Executive approximately whole
(on an after-tax basis) for such adverse tax consequences. Such payment, if any,
shall be estimated and paid within the Short-Term Deferral Period. The Executive
shall not be entitled to any of the benefits described in this Section 10.2
(ii) in the event that he voluntarily resigns from the Corporation.

 

23



--------------------------------------------------------------------------------



 



(iii) Under the following circumstances, the Executive and his eligible
dependents shall have the right to the additional post-Termination medical
coverage as described in this Section 10.2 (iii): (a) if, within 30 days
following expiration of the Employment Period, the Corporation involuntarily
terminates the Executive (not for an event that meets the definition of Cause
set forth above) and such Termination does not constitute a
Change-in-Control-Related-Termination; or (b) if the Executive obtains medical
coverage under Section 10.2 (ii) above and, at the end of the period described
in 10.2 (ii) above, still is not: (x) an employee of another employer (or
self-employed under an arrangement that allows him and his eligible dependents
to elect coverage under the group medical plan offered to employees of the
entity through which he is self-employed), (y) eligible to receive benefits
through Medicare, or (z) eligible to purchase medical coverage under a national
healthcare program that provides benefits comparable to (or better than) those
provided by Medicare at a cost to the Executive for his coverage that is no
greater than $15,000 a year (indexed for inflation based on the Consumer Price
Index for All Urban Consumers from 12/31/10 forward). If the Executive and his
eligible dependents have a right to additional post-Termination medical coverage
under this Section 10.2 (iii), then, upon cessation of the Executive’s medical
coverage based on either (a) or (b) of this Section 10.2 (iii), the Corporation
shall either: (A) locate a medical insurance carrier that will provide medical
coverage (comparable to the employee group medical coverage then offered by the
Corporation to its Houston office employees generally) to the Executive and his
eligible dependents, at a cost comparable to the COBRA costs paid by
ex-employees who, along with their eligible dependents (if any), remain covered
on the Corporation-sponsored group medical plan for Houston office employees
generally, with the Corporation having the option, but not the obligation, to
partially subsidize the cost of any such medical coverage to make the cost of it
to the Executive comparable to the COBRA rate; or (B) permit the Executive and
his eligible dependents the opportunity, under this Section 10.2 (iii), to
elect, solely at the Executive’s expense, to continue coverage under the
Corporation’s group medical plan offered to Houston office employees generally
and dental benefit plan as in effect at such time (the “Medical/Dental Plans”).
The Executive and/or his eligible dependents shall make such election by giving
notice within the later of 30 days: (a) from the Termination of the Executive’s
employment with the Corporation, or (b) from the date that the Executive’s
medical coverage under Section 10.2 (ii) above ends and, if it is not made
within such period, such election right under this Section 10.2 (iii) shall be
forever forfeited. The cost of such post-Termination coverage under the
Medical/Dental Plans to be charged to the Executive shall be the cost charged to
participants in the Medical/Dental Plans who have elected COBRA under such
plans. The coverage under this Section 10.2 (iii) shall terminate in the event
that the Executive fails to make timely monthly payments to the Corporation in
the amount of the monthly COBRA costs then being paid by other ex-employees of
the Corporation. Any coverage provided under this Section 10.2 (iii) shall
terminate immediately if the Executive becomes: (x) an employee of another
employer (or self-employed under an arrangement that allows him and his eligible
dependents) to elect coverage under the group medical plan offered to employees
of the entity through which he is self-employed), (y) eligible to receive
benefits through Medicare, or (z) eligible to purchase medical coverage under a
national healthcare program that provides benefits comparable to (or better
than) those provided by Medicare at a cost to the Executive for his coverage
that is no greater than $15,000 a year (indexed for inflation based on the
Consumer Price Index for All Urban Consumers from 12/31/11 forward).

 

24



--------------------------------------------------------------------------------



 



ARTICLE XI
MANDATORY ARBITRATION
11.1 MANDATORY ARBITRATION PROVISION. Any dispute, claim or controversy arising
out of or related in any way to this Agreement, including its enforceability,
validity, or interpretation, or related in any way to the Executive’s employment
with, or provision of services to, the Corporation, WGI or any Affiliate, shall
be submitted to and resolved by binding arbitration with the American
Arbitration Association (“AAA”) in Houston, Texas, in accordance with the rules
of the AAA pertaining to employment disputes. This mandatory arbitration section
shall also apply to any claim that the Executive might assert against any
officer, director, or manager of the Corporation, WGI or any Affiliate. One
arbitrator shall be used. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction. It is specifically agreed that this
section on arbitration shall be binding on the Executive’s heirs,
administrators, and personal representatives. This section on arbitration shall
be governed by the Federal Arbitration Act. Nothing contained in this section on
mandatory arbitration shall prevent the Corporation from seeking injunctive
relief against the Executive for violation of the sections of this Agreement
pertaining to intellectual property, protection of Confidential Information,
and/or non-competition or non-solicitation. Any provision of this section on
mandatory arbitration that is found to be unconscionable or otherwise
unenforceable shall be severed and this section on mandatory arbitration shall
be enforced without the severed provision. This section on mandatory arbitration
shall not apply to any claim that, under applicable law, is not subject to
arbitration. This section on mandatory arbitration shall survive the termination
of this Agreement unless and until the Executive and the Corporation enter into
a new employment agreement that specifically addresses the subject of mandatory
arbitration.
ARTICLE XII
NOTICES
12.1 NOTICES. Any notices requests, demands and other communications provided
for by this Agreement shall be given in writing and sent by certified mail,
return receipt requested or by commercial courier to the parties at the
addresses below:
To the Executive:
Robert R. Harl
327 East Friar Tuck Lane
Houston, Texas 77024

 

25



--------------------------------------------------------------------------------



 



With a copy (which shall not constitute notice) to:
David Hankey
Gohn Hankey & Stichel LLP
201 North Charles Street, Suite 2101
Baltimore, Maryland 21201
To the Corporation:
Gordon Hagendorf, Vice President, Human Resources
Willbros United States Holdings, Inc.
4400 Post Oak Parkway, Suite 1000
Houston, TX 77027
With copies (which shall not constitute notice) to:
Gordon Hagendorf by email at:
Gordon.Hagendorf@willbros.com
John McNabb by certified mail at:
John McNabb
Growth Capital Partners
363 N. Sam Houston Pkwy E., Suite 550
Houston, TX 77060
A party may change the notice recipients and/or notice addresses specified above
by sending written notice to the other party in accordance with this
Section 12.1. Any such changes in notice recipients or addresses shall become
effective five days after they are delivered.
ARTICLE XIII
MISCELLANEOUS
13.1 ENTIRE AGREEMENT. This Agreement constitutes the entire understanding of
the Executive and the Corporation with respect to the subject matter hereof and
supersedes any and all prior understandings on the subjects contained herein,
written or oral, and all amendments thereto, save and except for the continuing
applicability and participation of the Executive in the employee benefit plans
and arrangements described in Article X above, and the applicability of the
terms and provisions of the WGI 1996 Stock Plan, the WGI 2010 Stock Plan, the
Restricted Stock Award Agreements and Stock Option Agreements related to the
award of restricted stock shares and grant of stock options to the Executive;
provided, however, this Agreement shall not diminish or otherwise alter the
power and authority of the Board to amend, terminate, or otherwise later modify
employee benefit plans or arrangements available to any employee or group of
employees.

 

26



--------------------------------------------------------------------------------



 



13.2 PRIOR INDEMNIFICATION AGREEMENT. Nothing contained in this Agreement shall
diminish or impair the validity, application, and enforceability of that certain
indemnification agreement dated as of May 27, 2009, between the Executive and
WGI.
13.3 MODIFICATION. Nothing in this Agreement shall affect the Corporation’s,
WGI’s or the Affiliates’ rights to amend or terminate any of their employee
benefit plans, as permitted under applicable law and the respective terms of
such plans. Except as provided in the immediately preceding sentence, this
Agreement shall not be varied, altered, modified, canceled, changed, or in any
way amended, nor any provision hereof waived, except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives. The parties agree to further amend this Agreement in the event
that an amendment is necessary or desirable to address the requirements of
Section 409A.
13.4 SEVERABILITY. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect, provided, that, if the unenforceability of any provision
is because of the breadth of its scope, the duration of such provision or the
geographical area covered thereby, the parties agree that such provision shall
be amended, as determined by the court, so as to reduce the breadth of the scope
or the duration and/or geographical area of such provision such that, in its
reduced form, said provision shall then be enforceable.
13.5 SURVIVAL OF CERTAIN PROVISIONS. The parties’ obligations under
Sections 8.1, 8.2 and 8.3 hereof and Articles X and XI hereof, as well as the
parties’ obligations with regard to reformation under Section 9.2 hereof, shall
survive the termination of this Agreement. The following shall also survive the
termination of this Agreement: (a) Executive’s obligations under Sections 2.2,
5.1, 5.2, 9.2, and 10.2 hereof, and (b) the Corporation’s obligations under
Sections 4.3, 7.1, 7.2, 7.4, and 8.4 hereof. Furthermore, the Corporation’s
obligations to the Executive’s spouse (or estate) under Section 7.3 above shall
survive any termination of this Agreement that occurs as a result of the
Executive’s death.
13.6 PAYMENT OBLIGATIONS ABSOLUTE. Except to the extent set forth in Section 5.3
above or required by federal bankruptcy law or other applicable law, the
Corporation’s obligation to pay any amounts, and to provide benefits
continuation or any other benefits under this Agreement, shall be absolute and
unconditional. The Corporation’s obligations to the Executive under this
Agreement shall not be affected by any circumstances, including any set-off,
counterclaim, recoupment, defense or other right that the Corporation or any of
the Affiliates may have against the Executive. All benefits due to the Executive
under this Agreement are unfunded and unsecured and are payable out of the
general funds of the Corporation. At its option, the Corporation may establish
as grantor a “grantor trust” for the payment of benefits and obligations
hereunder, the assets of which shall be at all times subject to the claims of
creditors as provided for in such trust.

 

27



--------------------------------------------------------------------------------



 



13.7 ATTORNEYS’ FEES. If the Executive institutes any legal action seeking to
obtain or enforce, or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Agreement, the
Corporation shall, if the Executive prevails in such action, pay for all
reasonable legal fees and expenses incurred by the Executive.
13.8 CONSTRUCTION. For purposes of this Agreement, the following rules of
construction shall apply:
(a) The word “or” is disjunctive but not necessarily exclusive.
(b) The headings (and subheadings) used in this Agreement are for convenience
only, and should not be considered in construing the document.
(c) Words in the singular include the plural; words in the plural include the
singular; words in the neuter gender include the masculine and feminine genders;
and words in the masculine or feminine gender include the other and neuter
genders.
(d) The words “including” and “includes” mean including or includes without
limitation.
13.9 NOT AN ERISA PLAN. This Agreement is not intended to create an ERISA plan.
However, should any part of this Agreement be found by a court of competent
jurisdiction or an authorized arbitrator to have created an ERISA plan, then
such plan is intended to be a welfare plan under Section 3(1) of ERISA. In the
unlikely event that this Agreement were found to be a pension plan under
Section 3(2) of ERISA, then this Agreement is intended to qualify as a plan
maintained for the purpose of providing deferred compensation for an individual
within a select group of management or highly compensated employees, within the
meaning of Sections 201(2), 30 1(3) and 401(a) (1) of ERISA.
13.10 GOVERNING LAW. The provisions of this Agreement shall be construed and
enforced in accordance with the laws of the State of Texas, without regard to
any otherwise applicable principles of conflicts of laws.
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the dates shown below to become effective as of the Effective Date.

            Corporation:

WILLBROS UNITED STATES HOLDINGS, INC.
      By:   /s/ Gordon Hagendorf         Name:   Gordon Hagendorf       
Title:   Vice President Human Resources       Date:   September 20, 2010   

 

28



--------------------------------------------------------------------------------



 



            Executive:
      /s/ Robert R. Harl       Robert R. Harl      Date: September 20, 2010     

APPROVED WITH REGARD TO SECTION 2.2 ABOVE CONCERNING TERMINATION OF SEVERANCE
PLAN AND SECTION 8.4 ABOVE (CONCERNING SUCCESSORS):

            WILLBROS GROUP, INC.
      By:   /s/ Van Welch         Name:   Van Welch        Title:   Senior Vice
President and
Chief Financial Officer        Date:   September 20, 2010   

 

29



--------------------------------------------------------------------------------



 



Exhibit 1
Performance Conditions Related to Annual Cash Bonus Awards
The Executive is eligible for an annual cash bonus award for 2011 subject to the
achievement of performance goals set out below based on an objective
compensation standard to be determined by the Compensation Committee (the
“Committee”):

  •  
50% of bonus award tied to achievement of earnings per share (“EPS”) goals;
    •  
10% of bonus award tied to achievement of days of sales outstanding (“DSO”)
goals;
    •  
10% of bonus award tied to achievement of objective health, safety and
environmental (“HSE”) goals; and
    •  
30% of bonus award tied to achievement of personal performance goals, including:
earnings, cash flow, customer satisfaction, revenues, financial return ratios,
expense reduction, and market performance.

For 2012 and 2013, the Committee may vary the performance goals for the annual
cash bonus award to the extent allowed by the management incentive plan.
For target achievement of the specified performance goals, a bonus in the amount
of the Executive’s Base Salary will be awarded. For maximum achievement of the
specified performance goals, in the Committee’s sole discretion, a bonus of up
to 150% of Base Salary will be awarded.

 

30



--------------------------------------------------------------------------------



 



Exhibit 2
Performance Conditions Related to Long-Term Incentive Awards
The Executive’s annual target long-term incentive award shall be $4 million.
This award will be earned in shares or restricted stock units, to the extent
permissible, with the remainder of the award earned in cash or other forms
permitted under the WGI 2010 Stock Plan. This award will be earned annually and
will vest in the manner set forth in the Agreement. For 2011 the amount of the
award will be determined based upon the achievement of the long-term performance
goals outlined below based on an objective compensation standard to be
determined by the Compensation Committee (the “Committee”):

  •  
50% of award tied to achievement of Total Shareholder Return (“TSR”) goals
(i.e., stock price appreciation and dividend return);

  •  
20% of award tied to achievement of objective health, safety and environmental
(“HSE”) goals; and

  •  
30% of award tied to achievement of personal performance goals, including:
earnings, cash flow, customer satisfaction, revenues, financial return ratios,
expense reduction, and market performance.

For 2012 and 2013, the Committee may vary the performance goals for the
long-term incentive award to the extent allowed by the WGI 2010 Stock Plan.
For target achievement of the specified performance goals, the target long-term
incentive award will be earned. For maximum achievement of goals as outlined
above, in the Committee’s sole discretion, a long term incentive award of up to
200% of the target award may be earned.
For the TSR portion of the award, TSR will be measured against a peer group of
comparators determined by the Committee. Potential award levels determined by
the Committee are outlined below:

  •  
Up to 200% of the TSR portion of the award may be earned for TSR performance
within the top 2 companies of the comparator group.

  •  
Up to 100% of the TSR portion of the award may be earned for TSR performance at
the median of the comparator group.

  •  
None of the TSR portion of the award will be earned for TSR performance within
the bottom 2 companies of the comparator group.

For each of the objective health, safety and environmental goals and objective
personal performance goals, the achievement of these performance goals will be
determined at the sole discretion of the Committee.

 

31



--------------------------------------------------------------------------------



 



Exhibit 3

Proforma Illustrating LTI Award

                                          Impact of                    
Hypothetical     Jan. 1   Jan. 31   March 10   March 15   Events
2011
  Exec. becomes eligible for $4 million target ($8 million maximum) LTI award
for 2011                
 
                   
2012
  Exec. becomes   Deadline for   Deadline for Board   Exec. receives  
Hypothetical #1:
 
  eligible for $4
million target ($8
million maximum)
LTI award for 2012   modified performance goals to be provided to Exec.
(Section 4.3 ¶ 1)   to determine, if at all, what percent of 2011 LTI award the
Exec. has earned and what percent of award will be made in equity and what
percent in cash. (Section 4.3 ¶ 1)   first 1/3 of amount of LTI award that Board
determines he earned for 2011 (if any). To the extent that the 1/3 of the 2011
award is payable in cash, the cash must be paid by this date. To the extent that
the award is in a form of equity, the equity must belong to Executive without
restriction on this date (Section 4.3 ¶ 2).  _____.   Board determines that
Exec. earned 75% of target LTI award of $4 million that he could have earned for
2011. Therefore, by March 15 of 2012, Exec. receives the aggregate amount of
$1 million in cash and/or in one of more forms of equity. The unearned part of
the 2011 LTI award, amounting to $5 million, is forfeited forever. Hypothetical
#2:
Assuming Hypothetical #1, on May 1 of 2012, Exec. voluntarily resigns for
personal reasons. The voluntary resignation causes forfeiture of (a) 2/3s of the
amount of the LTI award that Exec. earned for 2011 (Section 4.3 ¶ 2); and (b)
100% of LTI awards that Exec. might have earned for 2012 (Section 4.3 ¶ 2).

 

32



--------------------------------------------------------------------------------



 



                                          Impact of                    
Hypothetical     Jan. 1   Jan. 31   March 10   March 15   Events
2013
  Exec. becomes   Deadline for   Deadline for Board   Exec. receives  
Hypothetical #1:
 
  eligible for $4
million target ($8
million maximum)
LTI award for 2013   modified performance goals to be provided to Exec.
(Section 4.3 ¶ 1)   to determine, if at all, what percent of 2012 LTI award the
Exec. has earned and what percent of award will be made in equity and what
percent in cash. (Section 4.3 ¶ 1)   first 1/3 of amount of LTI award that Board
determines he earned for 2012 (if any). To the extent that the 1/3 of the 2012
award is payable in cash, the cash must be paid by this date. To the extent that
the award is in a form of equity, the equity must belong to Executive without
restriction on this date (Section 4.3 ¶ 2).   Board determines that Exec. earned
75% of target LTI award of $4 million that he could have earned for 2012.
Therefore, by March 15 of 2013, Exec. receives the aggregate amount of
$1 million in cash and/or in one of more forms of equity. The unearned part of
the 2012 LTI award, amounting to $5 million, is forfeited forever. Hypothetical
#2:
Assuming Hypothetical #1, on May 1 of 2013, Exec. voluntarily resigns for
personal reasons. The voluntary resignation causes forfeiture of (a) 2/3s of the
amount of the LTI award that Exec. earned for 2012 (Section 4.3 ¶ 2); and (b)
100% of LTI awards that Exec. might have earned for 2013 (Section 4.3 ¶ 2).

 

33



--------------------------------------------------------------------------------



 



                                          Impact of                    
Hypothetical     Jan. 1   Jan. 31   March 10   March 15   Events
2014
  Executive’s employment contract expires at midnight on the evening of Jan 1.  
    Deadline for Board to determine, if at all, what amount of 2013 LTI award
that Exec. has earned and what percent of award will be made in equity and what
percent in cash.   Exec. receives: (a) second 1/3 of the amount of the LTI
award, if any, that the Board determined he earned for 2012, and (b) 1/3 of the
amount of the LTI award that the Board determines he earned for 2013, if any.  
 

 

34



--------------------------------------------------------------------------------



 



Exhibit 4
FORM OF
SEPARATION AGREEMENT AND RELEASE
The parties to this Separation Agreement and Release (this “Release”) are Robert
R. Harl (“Executive”) and Willbros United States Holdings, Inc. (the
“Corporation”). Executive and the Corporation are sometimes referred to in this
Release as the “Parties.”
1. Background. Executive has served as the Corporation’s President and Chief
Executive Officer since 2006 and most recently was employed by the Corporation
under the terms of the Employment Agreement signed by the Corporation and
Executive on  _____, 2010 (the “Employment Agreement”). Any capitalized terms
used in this Release but not defined herein shall be defined in accordance with
the Employment Agreement. On  _____, 20_____, Executive’s employment was
Terminated without “Cause.” <If applicable, substitute the following words
immediately after the date in the preceding sentence “Executive resigned for
Good Reason” or “Executive was Terminated as a result of circumstances
constituting Disability” or “Executive was Terminated without Cause.”> <In the
event of a Change-in-Control-Related-Termination, state: “On  _____, 20_____, a
Change in Control occurred and, on  _____, 20_____, the Corporation Terminated
Executive without Cause” or “On  _____, 20_____, a Change in Control occurred
and, on  _____, 20_____, Executive, after providing the Corporation with the
notice and opportunity to cure required under the definition of “Good Reason” in
the Employment Agreement, resigned for Good Reason” or “On  _____, 20_____,
Executive was Terminated without Cause in Anticipation of a Change in Control
and such Change in Control occurred on  _____, 20_____  ” or “On  _____,
20_____, Executive, after providing the Corporation with the notice and
opportunity to cure required under the definition of “Good Reason” in the
Employment Agreement, resigned for Good Reason in Anticipation of a Change in
Control and such Change in Control occurred on  _____, 20_____”> Under the
Employment Agreement, Executive’s signing of this Release is a condition to his
receipt of various Termination-related payments and benefits described in such
agreement.
2. Certain Rights Not Dependent on Signing Release. As of Executive’s
Termination date, Corporation’s records reflected that Executive had a total of
 _____  hours of accrued and unused paid time off for which he is due the gross
amount of $_____. Within 14 days following his Termination, Executive shall be
paid for such unused paid time off. Executive will be paid for unused paid time
off without regard to whether or not he signs this Release. Furthermore, whether
or not Executive signs this Release will not impact: (1) any vested rights of
Executive with regard to stock in WGI or stock options regarding WGI stock,
(2) any right of Executive with regard to pending medical claims covered by a
Corporation-sponsored medical plan, or (3) any right of Executive to purchase
continuation coverage under COBRA.

 

35



--------------------------------------------------------------------------------



 



3. Payments and Benefits if Release Signed by Executive. In exchange for
Executive’s execution of this Release, Executive shall receive the following
payments and benefits:
A. Compensation-Related Termination Payment.
<For a non-Change-in-Control termination without Cause or due to Executive’s
resignation for Good Reason, use applicable language from Sections 7.1(a)(i) and
7.1(a) (ii) of the Employment Agreement. Specify dollar amounts of payments that
can be computed as of the date of termination.>
<For a Change-in-Control-Related-Termination without Cause or due to Executive’s
resignation for Good Reason, use applicable language from Section 7.1(a)(i) and
Article VIII of the Employment Agreement. Specify dollar amounts of payments
that can be computed as of the date of termination.>
< For a termination arising from Disability, describe payment set forth in
Section 7.4 of the Employment Agreement>
B. Accelerated Vesting.
<For a non-Change-in-Control termination without Cause or for Good Reason, or
for a Change-in-Control-Related-Termination, set forth language from Section 7.1
(a) (iii) of the Employment Agreement>
<For a termination arising from Disability, set forth the accelerated vesting
provision from Section 7.4 of the Employment Agreement>
C. Cash Payment for Life Insurance Coverage. <Describe payment set forth in
Section 10.2(i) of the Employment Agreement.>
D. Employer-Paid COBRA Coverage. <Describe applicable provisions of
employer-subsidized COBRA arrangement set forth in Section 10.2(ii) of the
Employment Agreement>
No such payments or benefits will be due to Executive if he exercises his right
to timely revoke this Release as described in Section 6 below.
4. Representations and Warranties. As an inducement to the Corporation to make
the payments described in Section 3 above, Executive makes the following
representations and warranties: (A) Executive owns the causes of action and/or
claims hereby released and there has been no assignment of any nature of such
claims to any third party, including any attorney who has advised him in
connection with the signing of this Release, (B) Executive has delivered to the
Corporation all documents (including copies, electronic or otherwise) containing
the Corporation’s confidential information or discussing any non-public
information concerning the Corporation that are in Executive’s possession, and
(C) Executive has returned to the Corporation all Corporation property in
Executive’s possession or under Executive’s control. It is expressly agreed and
understood that the Corporation is relying on the representations and warranties
in this Section 4 in agreeing to make the payments described in Section 3 above.

 

36



--------------------------------------------------------------------------------



 



5. Scope of Release. Executive hereby releases, acquits, covenants not to sue,
and forever discharges Corporation from all claims, demands, and causes of
action. This release, acquittal, covenant not to sue, and discharge also extends
to Willbros Group, Inc. (“WGI”), the affiliates, directors, officers, agents,
affiliates, servants, representatives, successors, assigns, accountants, and
attorneys of the Corporation and WGI, and to all other persons, natural or
corporate, in privity with the Corporation or WGI (the “Releasees”). The claims
Executive hereby releases include claims or causes of action of any nature,
whether in contract or tort, known or unknown, suspected or unsuspected, that
have accrued to Executive, except as specifically set forth in the Employment
Agreement. The Parties intend and agree that this release will be as broad in
scope as is legally permissible. The claims hereby released by Executive include
but are not limited to:

  a.  
any claim for salary, wages or commissions;

  b.  
any claim for vacation pay, leave pay, severance pay and any other form of
compensation and any benefit not expressly provided for in this Release,
provided that nothing in this Release shall extinguish any rights of Executive
under Sections 8.3, 10.2(iii) and 13.7 of the Employment Agreement;

  c.  
any claim for violation of the Family and Medical Leave Act and any state law
addressing medical leave;

  d.  
any claim for violation of laws governing any provision of the Fair Labor
Standards Act;

  e.  
any claim for retaliation based on any law concerning unlawful discrimination;

  f.  
any claim arising under Title VII of the Civil Rights Act of 1964 as amended, or
the Civil Rights Act of 1991;

  g.  
any claim for discrimination on the basis of age, sex, race, disability,
religion, national origin, color, or veteran status;

  h.  
any claim for alleged harassment under any federal, state, or local law;
    i.  
any claim for alleged wrongful termination or based on failure to hire;

    j.  
any claim for fraud or negligent misrepresentation;

  k.  
any claim arising under the Employee Retirement Income Security Act, as amended;

  l.  
any claim based on the Americans with Disabilities Act and/or any state law
addressing protection of persons with disabilities;

  m.  
any claim for retaliatory discharge for alleged “whistleblowing” or for
purported refusal to perform an illegal act;
    n.  
any claim for intentional infliction of emotional distress;
    o.  
any claim arising under the False Claims Act;
    p.  
any claim for breach of privacy; and

  q.  
any claim for attorneys’ fees or expenses incurred by Executive in connection
with the claims released in this Release or in connection with any aspect of
this Release.

 

37



--------------------------------------------------------------------------------



 



Nothing contained in this Release is intended to release any claim that, by law,
cannot be released by Executive in the context of a separation agreement. Each
Releasee (other than the Corporation) is intended to be a third party
beneficiary of this Release.
6. RELEASE OF AGE DISCRIMINATION CLAIMS/RIGHT TO REVOKE. ADDITIONALLY, THIS
RELEASE SPECIFICALLY RELEASES AND WAIVES ALL OF EXECUTIVE’S RIGHTS AND CLAIMS
ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. § 621
et seq.), AS AMENDED. It is understood that Executive is not waiving any rights
or claims under the Age Discrimination in Employment Act that may arise after
this Release is executed. It is understood that Executive may waive rights or
claims arising under the Age Discrimination in Employment Act only in exchange
for consideration that is in addition to anything of value to which Executive is
already entitled. Executive understands that he has 21 days <change to 45 if
group layoff> following his receipt of the initial version of this Release on
 _____, to decide whether he wishes to sign this Release. Executive further
understands that he may revoke this Release at any time within seven days after
he signs and returns it to the Corporation, and that this Release shall not
become effective or enforceable until the seven-day revocation period has
expired. If Executive wishes to revoke this Release during the seven days after
he signs it and returns it to the Corporation, he will do so by sending notice
of revocation by certified mail to Gordon Hagendorf, Vice President Human
Resources, Willbros United States Holdings, Inc., 4400 Post Oak Parkway,
Suite 1000, Houston, Texas 77027, and by email to him at
gordon.hagendorf@willbros.com. The Corporation advises Executive to consult with
an attorney before executing this Release.
7. Time to Consider Release. Executive acknowledges that he was provided with
the initial version of this Release on  _____, at least 21 days <change to
45 days if group layoff> before the date when Executive was required to make an
election concerning whether or not to sign this Release. In accordance with 29
C.F.R. § 1625.22(e)(4), the Parties agree that any changes, whether material or
immaterial, made in this Release after the date it was first presented to
Executive will not restart the running of the 21-day <change to 45 if group
layoff> period during which the Executive may consider this Release. If
Executive signs this Release prior to the end of any applicable 21-day time
<change to 45 if group layoff> period, the Executive certifies that, in
accordance with 29 C.F.R. § 1625.22 (e)(6), he knowingly and voluntarily decided
to sign the Release after considering it less than 21 days <change to 45 if
group layoff> and his decision to do so was not induced by the Corporation
through fraud, misrepresentation, a threat to withdraw or alter the offer prior
to the expiration of the 21-day <change to 45 if group layoff> time period, or
by the Corporation’s providing different terms to other executives who sign a
release prior to the expiration of such time period.
8. Indemnification by Executive as to Claims Released. Executive and his heirs,
executors, administrators, and assigns shall indemnify, defend and hold harmless
the Corporation, WGI, the Affiliates, and all other Releasees from any and all
claims, demands, actions and causes of action, of whatever nature or character
that have been or may hereafter be asserted by any individual, entity, legal
person of any kind, attorney or law firm, heir, devisee, business, or charity,
claiming by, through, or under Executive as a result of the claims of Executive
released in this Release.

 

38



--------------------------------------------------------------------------------



 



9. Certification of Code of Business Conduct and Ethics for 2008. In accordance
with WGI policy, Executive shall acknowledge his compliance with the Willbros
Group, Inc. Code of Business Conduct and Ethics and WGI’s Foreign Corrupt
Practices Act Compliance Policy by completing, signing and returning to WGI in
due course the annual certification of compliance with the referenced policies
with respect to the period beginning at his last such certification and ending
on the date his employment with the Corporation Terminates.
10. Protection of Confidential Information\Non-Competition. Executive hereby
reaffirms his prior agreements to: (a) protect Confidential Information,
including his agreements as set forth in Section 5.1 of the Employment
Agreement, and (b) refrain from certain acts of competition with the
Corporation, WGI, and the Affiliates as set forth in Section 5.2 of the
Employment Agreement. Executive acknowledges that the Employment Agreement
grants the Corporation certain rights with regard to suspension or termination
of payments that Executive would otherwise have received under this Release, in
the event that Executive violates Section 5.1 or 5.2 of the Employment
Agreement.
11. Non-disparagement. Except as otherwise required by law, both Executive and
the Corporation shall respond to any inquiry concerning the termination of
Executive’s employment by stating that the departure was mutually agreed upon
between Executive and the Corporation. Neither party shall make any public
statements or releases to the media disparaging of the other (including the
management of the Corporation or its Affiliates, and its or their respective
business plans, forecasts, or financial condition). Nothing contained herein
shall prevent Executive from using any truthful, non-confidential information
about the Corporation and his employment in order to obtain employment.
12. Indemnification. Nothing in this Release shall affect any of Executive’s
rights or obligations with respect to indemnification or director and officer
liability insurance coverage to which Executive is entitled or subject in his
capacity as a former officer of the Corporation, a former officer of WGI or a
former officer or director of certain Affiliates, whether under that certain
Indemnification Agreement between WG1 and Executive or otherwise.
13. Reasonable Cooperation. Executive agrees to assist the Corporation, its
Affiliates and their respective attorneys in any litigation, claim, dispute, or
governmental investigation brought by or against the Corporation or one or more
of its Affiliates as to which Executive may have knowledge of the facts and
circumstances. Executive’s obligations under the immediately preceding sentence
shall be limited to 10 hours per week and to times and locations that are
mutually acceptable to Executive and the Corporation (or the applicable
Affiliate). Executive agrees to immediately notify the Corporation upon receipt
of any subpoena or deposition notice compelling his testimony related to matters
arising out of his employment with the Corporation.

 

39



--------------------------------------------------------------------------------



 



14. MANDATORY ARBITRATION PROVISION. Any dispute, claim or controversy arising
out of or related in any way to this Release, including its enforceability,
validity, or interpretation, or related in any way to Executive’s employment
with the Corporation, WGI or an Affiliate, shall be submitted to and resolved by
binding arbitration with the American Arbitration Association in Houston, Texas,
in accordance with the section on Mandatory Arbitration set forth in the
Employment Agreement. Any claim of Executive against any Releasee that relates
in any way to Executive’s employment with the Corporation or that relates in any
way to the Employment Agreement shall also be subject to mandatory arbitration
in accordance with this section. This section is intended to supplement, but not
supersede, the section on Mandatory Arbitration contained in the Employment
Agreement. This section on mandatory arbitration shall be governed by the
Federal Arbitration Act.
15. Successors and Assigns. The rights granted to the Corporation in this
Release shall also inure to the benefit of the Corporation’s successors and
assigns.
16. No Admission of Liability. Nothing contained in this Release shall
constitute an admission of liability by any party, all such liability being
expressly denied and the Corporation having made this Release to avoid possible
uncertainty and to buy peace.
17. Integration Clause. Before executing this Release, the Parties have each
read this Release and have fully informed themselves of its terms, contents,
conditions, and effects. In making this Release, no promise or representation of
any kind has been made except as expressly stated in this Release. The Parties
to this Release have not relied on any representation, promise, or agreement
other than as set forth in this Release. The Parties relied solely and
completely on their own judgment and on the advice of their counsel in making
this Release. This Release contains the complete agreement between the Parties
pertaining to the subjects covered herein and cannot be superseded, amended, or
modified except by a writing signed by Executive and the Corporation. This
Release shall bind the Parties and their respective heirs, executors or
administrators, personal or legal, and the Parties’ representatives, successors
and assigns.
18. Miscellaneous. If any provision of this Release is or may be held by a court
of competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless survive and continue in full force and effect
without being impaired or invalidated in any way. The language of this Release
will be construed according to its fair meaning, and not strictly for or against
either Party. The subheadings in this Release are for convenience only and
should not be considered in construing this Release. For purposes of this
Release, the term “including” shall mean including without limitation. Except as
provided in the section on mandatory arbitration set forth above, this Release
shall be governed by the laws of the State of Texas. This Release may be
executed in duplicate originals, each of which shall be deemed an original for
all purposes.

 

40



--------------------------------------------------------------------------------



 



                  WILLBROS UNITED STATES
HOLDINGS, INC.
             
By: 
                              Name:          Robert R. Harl
 
                 
Title: 
             
 
 
 
             
DATE: 
        DATE:    
 
               

 

41